FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ALDO OMAR CROTTE SAINEZ,                 No. 08-56398
            Petitioner-Appellant,           D.C. No.
              v.                       3:08-cv-00819-H-
GEORGE W. VENABLES,                           AJB
           Respondent-Appellee.
                                           OPINION

       Appeal from the United States District Court
         for the Southern District of California
        Marilyn L. Huff, District Judge, Presiding

                  Argued and Submitted
            June 1, 2009—Las Vegas, Nevada

                 Filed December 2, 2009

   Before: Ronald M. Gould, Johnnie B. Rawlinson and
              Jay S. Bybee, Circuit Judges.

              Opinion by Judge Rawlinson




                          15793
15796                CROTTE SAINEZ v. VENABLES




                             COUNSEL

Jason I. Ser, Federal Defenders of San Diego, Inc., San Diego,
California, for appellant Aldo Omar Crotte Sainez.

Christopher P. Tenorio, Assistant United States Attorney, San
Diego, California, for appellee United States.


                             OPINION

RAWLINSON, Circuit Judge:

   Appellant Aldo Omar Crotte Sainez (Crotte)1 appeals the
denial of his petition for a writ of habeas corpus, challenging
his arrest pending extradition on a Mexican arrest warrant.
Because we conclude that the district court’s probable cause
determination is supported by the record, and its ruling on the
statute of limitations issue was free from error, we affirm the
district court’s decision.

                       I.   BACKGROUND

  On the evening of June 26, 1999, Daniel Sandoval Abundis




  1
    Although the Ninth Circuit has titled this case as “Sainez,” we will
refer to the appellant as “Crotte,” to conform to the briefs and record.
                  CROTTE SAINEZ v. VENABLES               15797
(Sandoval), Julio Cesar Sevillano Gonzalez (Sevillano), and
other young men confronted Crotte’s gang, “Los Tejones.” A
violent altercation ensued; Sandoval was shot and killed; and
Sevillano was injured. Several witnesses gave signed, sworn
statements describing the events.

  Sevillano’s first statement to authorities related that he and
a group of twenty others arrived at Crotte’s residence to
defend Sandoval, whom the Los Tejones “had been bother-
ing” a couple days earlier. Sevillano identified Crotte as the
shooter of both Sandoval and himself.

   Sevillano’s subsequent statement reflected that he and his
friends wanted to confront Los Tejones because Crotte had
shot at them with what appeared to be a revolver on June 24,
1999, although no one was injured on that date. Sevillano rep-
resented that on June 26, his group went to Crotte’s residence
unarmed. He explained that Crotte ran out of the residence
“holding the same weapon that he had used to shoot at us pre-
viously . . .” Sevillano confirmed that Crotte “started shooting
at us” (Sevillano and Sandoval) and continued shooting as the
pair retreated. Sevillano stated, “[w]hen ALDO was shooting
us I felt my right hand injured and at the same time I felt my
chest right under my left nipple injured, too . . .” Sevillano
recalled noticing that Sandoval had “a hole on his shirt around
the left part of his chest” and could not talk or move.

   Neighborhood resident Maria Luisa Cuevas Duenas
(Duenas) also witnessed the altercation and gave two state-
ments to authorities. In her first statement, she explained that
Crotte “took out a gun” and “shot at [some] individuals” who
were throwing stones at his car. In her second statement,
Duenas stated that Crotte was a close family friend whom she
and her family housed when he visited from San Francisco.
Duenas reported seeing a group of boys break the windows of
her home and Crotte’s vehicle while shouting for Crotte to
come out. Duenas informed the officers that as Crotte ran out
of his car, she “heard roaring, as pop of corn [sic], and every-
15798            CROTTE SAINEZ v. VENABLES
body started running all around . . .” Duenas noted that the
front wall of her house had been damaged by shooting, which
was the noise she heard “like corn popping.”

   Salvador Gonzalez Gonzalez (Gonzalez), Duenas’s hus-
band, also gave a statement. Gonzalez saw a group of boys
armed with guns in the street in front of his home. He heard
them shouting and then “heard noise, like corn popping”
when Crotte suddenly came running into the house. Accord-
ing to Gonzalez, the front wall of his house was damaged by
gunshots.

   Carmen Becerra Guerrero (Guerrero) observed “a bunch of
boys and girls . . . take out guns from little haversacks and
started to shoot towards [C]alle Milpa . . .” Guerrero stated
that “suddenly these guys began to run while a young guy fall
[sic] to the floor.”

   Vicente Gonzales Cuevas (Cuevas), Duenas’s and Gonza-
lez’s son, saw about “25 guys who were throwing stones at
his house and yelling,” and “three of them were carrying
guns.” Cuevas “heard several explosions made by a firearm,
then the guys who were attacking started retreating . . .”

   Jose Antonio Nava Valadez (Valadez) was part of the
group that went to fight Los Tejones. Valadez remembered
that when his group yelled for Los Tejones to come out of the
house, “a guy came out of his house, and started shooting
towards where we were with his gun, and when we heard the
shooting, we ran back . . . and when this guy stopped shoot-
ing, he went back into his house, so then we saw my friend
DANIEL lying on the ground . . .” Valadez stated that the
shooter fired his weapon “several times.”

   Rogelio Rios Martinez (Martinez) was also part of the
group that went to fight Los Tejones. He explained that sev-
eral gunshots were fired, and he “saw his friend DANIEL fall-
ing down.”
                    CROTTE SAINEZ v. VENABLES             15799
   A .22 caliber bullet was extracted from Sandoval’s corpse,
but it was impossible to determine the kind of gun from which
it came. Nevertheless, on November 9, 1999, a judge in Mex-
ico issued an arrest warrant for Crotte based on his probable
perpetration of intentional simple homicide against Sandoval
and bodily injuries against Sevillano.

   Crotte was arrested at the San Ysidro, California, Port of
Entry in December, 2006. Mexico requested extradition on
March 23, 2007. At his extradition hearing before a magis-
trate judge, Crotte argued that the statute of limitations for
both his homicide and battery charges had run under United
States law, and that probable cause that he killed Sandoval
was lacking. The magistrate judge certified Mexico’s extradi-
tion request on the homicide charge only, because the statute
of limitations had expired on the battery charge. The district
court denied Crotte’s habeas petition challenging the magis-
trate judge’s finding of extraditability, and Crotte filed a
timely appeal.

              II.    STANDARD OF REVIEW

   “We review de novo whether the district court erred in
denying a habeas corpus petition challenging certification of
an extradition order; we review factual questions, as deter-
mined by the extradition magistrate judge, for clear error.”
McKnight v. Torres, 563 F.3d 890, 892 (9th Cir. 2009) (cita-
tions omitted).

                      III.   DISCUSSION

  A.   The Statute of Limitations

   [1] Crotte conceded that the statute of limitations for the
homicide charge had not run under Mexican law. However,
Crotte argues that the United States statute of limitations bars
his prosecution for the homicide charge under the United
15800                 CROTTE SAINEZ v. VENABLES
States-Mexico Extradition Treaty. Article 7 of the Treaty,
entitled “Lapse of Time,” provides:

         Extradition shall not be granted when the prosecu-
      tion or the enforcement of the penalty for the offense
      for which extradition has been sought has become
      barred by lapse of time according to the laws of the
      requesting or requested Party.

Extradition Treaty between the United States of America and
the United Mexican States, May 4, 1978, 31 U.S.T. 5059, art.
7. “In determining what United States statute of limitations is
applicable, this Court looks to the substantive offense under
United States law which is most closely analogous to the
charged offenses, and applies the statute of limitations appli-
cable to that offense.” In re Extradition of Suarez-Mason, 694
F.Supp. 676, 686 (N.D. Cal. 1988), as amended; see also
Clarey v. Gregg, 138 F.3d 764, 767 (9th Cir. 1998) (“The
object of Article 7 of the Treaty is to preclude extradition of
a person whose prosecution in the United States would offend
our national statute of limitations if he had committed his
criminal conduct here.”).

   [2] Crotte was charged with homicide. This charge falls
under Article 213 of the State of Jalisco Criminal Code.2 The
magistrate judge found that the most analogous United States
offenses to the Mexican homicide charge were murder, as
defined by 18 U.S.C. § 1111,3 and manslaughter, as defined
by 18 U.S.C. § 1112.4 The magistrate judge then determined
  2
     Crotte’s arrest warrant indicates that the following elements are
required to prove homicide under Article 213: “a) the previous existence
of a human life, b) the loss of the same, and c) the causal link between the
conduct and the result.”
   3
     “Murder is the unlawful killing of a human being with malice afore-
thought.” 18 U.S.C. § 1111(a) (2003).
   4
     “Manslaughter is the unlawful killing of a human being without mal-
ice.” 18 U.S.C. § 1112(a) (2008).
                     CROTTE SAINEZ v. VENABLES                      15801
that the applicable statute of limitations for Crotte’s crime
was five years, as articulated in 18 U.S.C. § 3282.5 Crotte
does not argue that § 3282 is inapplicable, but contends that
the statute of limitations expired because he was arrested in
December, 2006, more than five years after Sandoval died on
June 26, 1999. He argues that the Mexican arrest warrant
should not toll the statute of limitations in Mexico because it
does not constitute an indictment or information under the
laws of the United States.

  [3] The Restatement (Third) of Foreign Relations Law pro-
vides:

      For purposes of applying statutes of limitation to
      requests for extradition . . . the period is generally
      calculated from the time of the alleged commission
      of the offense to the time of the warrant, arrest,
      indictment, or similar step in the requesting state, or
      of the filing of the request for extradition, whichever
      occurs first . . .

Restatement (Third) of Foreign Relations Law § 476, cmt. e
(1987).

   [4] Consistent with the Restatement of Foreign Relations
Law, in Jhirad v. Ferrandina, 536 F.2d 478, 480 (2d Cir.
1976), the Second Circuit recognized an Indian document as
the “functional equivalent of [a United States] indictment.”
We agree that for the purpose of a civil proceeding such as an
extradition, a Mexican arrest warrant is the equivalent of a
United States indictment and may toll the United States stat-
ute of limitations.
  5
    “Except as otherwise expressly provided by law, no person shall be
prosecuted, tried, or punished for any offense, not capital, unless the
indictment is found or the information is instituted within five years next
after such offense shall have been committed.” 18 U.S.C. § 3282(a)
(2003).
15802                CROTTE SAINEZ v. VENABLES
   [5] Crotte’s argument that the Mexican arrest warrant did
not toll the statute of limitations because it is in no way analo-
gous to a United States indictment lacks merit. We do not
reach this conclusion by attempting to analogize a Mexican
arrest warrant to an American indictment. Rather, we reach
this conclusion by adhering to our established approach of
giving credence to foreign proceedings. Indeed, we have
declined to rule on the procedural requirements of foreign law
out of respect for other nations’ sovereignty “and because we
recognize the chance of erroneous interpretation is much
greater when we try to construe the law of a country whose
legal system is not based on common law principles.” Emami
v. United States Dist. Court, 834 F.2d 1444, 1449 (9th Cir.
1987) (citation omitted). See also Theron v. United States
Marshal, 832 F.2d 492, 496, 499-500 (9th Cir. 1987), abro-
gated on other grounds by United States v. Wells, 519 U.S.
482 (1997) (“[I]t would be inappropriate to engage in such an
inquiry into the formal procedure a country uses in instituting
prosecution.”) (citation omitted).

   [6] Giving credence to the arrest warrant issued by Mexi-
can authorities, the five-month period between the date the
homicide occurred and the issuing date of the Mexican arrest
warrant was well within the five-year limitations period of
section 3282,6 rendering the extradition on the homicide
charge timely. In short, Crotte’s extradition was not barred by
the applicable statute of limitations.

  B.     Probable Cause

   [7] In an extradition proceeding, “[t]he magistrate’s func-
  6
    Crotte inexplicably mentions 18 U.S.C. § 3290 in his brief. This provi-
sion eliminates the statute of limitations for fugitives from justice. The
government attempted to raise this argument before the magistrate judge,
who found that the government had inadequately presented the issue. The
district court confirmed that the government had not renewed the issue
before it.
                  CROTTE SAINEZ v. VENABLES               15803
tion is to determine whether there is any evidence sufficient
to establish reasonable or probable cause.” United States ex
rel. Sakaguchi v. Kaulukukui, 520 F.2d 726, 730-31 (9th Cir.
1975) (citations and internal quotation marks omitted). “Be-
cause the magistrate’s probable cause finding is thus not a
finding of fact in the sense that the court has weighed the evi-
dence and resolved disputed factual issues, it must be upheld
if there is any competent evidence in the record to support it.”
Quinn v. Robinson, 783 F.2d 776, 791 (9th Cir. 1986) (cita-
tions and internal quotation marks omitted). “The extradition
proceeding . . . makes no determination of guilt or innocence.
It is designed only to trigger the start of criminal proceedings
against an accused; guilt remains to be determined in the
courts of the demanding country.” Valencia v. Limbs, 655
F.2d 195, 198 (9th Cir. 1981) (citations omitted). “Competent
evidence to establish reasonable grounds is not necessarily
evidence competent to convict.” Barapind v. Enomoto, 360
F.3d 1061, 1070 (9th Cir. 2004) (citations and parenthesis
omitted).

   [8] The district court properly affirmed the magistrate
judge’s finding of probable cause because the record supports
a reasonable inference that Crotte killed Sandoval on the eve-
ning of June 26, 1999. The magistrate judge relied on the
sworn statements of Sevillano, Duenas, Gonzalez, and
Valadez in making his probable cause determination. This
reliance was proper under Artukovic v. Rison, 784 F.2d 1354,
1356 (9th Cir. 1986) (recognizing that “statements contained
in properly authenticated documents can constitute competent
evidence to support a certificate of extradition”) (citation
omitted).

   [9] Crotte invites us to weigh the witness’ statements, argu-
ing that their inconsistencies preclude a finding of probable
cause. However, weighing the evidence is not a function we
perform when we review the magistrate’s probable cause
determination. Instead, our role is to determine whether there
is competent evidence in the record to support the magis-
15804             CROTTE SAINEZ v. VENABLES
trate’s determination. See Quinn, 783 F.2d at 815. Because
the record provides ample competent evidence that Crotte
likely shot and killed Sandoval, the magistrate judge’s finding
of probable cause was not clearly erroneous. See Manta v.
Chertoff, 518 F.3d 1134, 1145 (9th Cir. 2008) (upholding a
magistrate judge’s determination that there was probable
cause to believe the accused committed the various fraud
crimes she was charged with because there was competent
evidence in the record); see also Man-Seok Choe v. Torres,
525 F.3d 733, 740 (9th Cir. 2008) (“[T]here [wa]s more than
enough evidence to support the magistrate judge’s finding.”).
Accordingly, the district court properly denied Crotte’s peti-
tion challenging the magistrate judge’s probable cause deter-
mination.

                    IV.   CONCLUSION

   Sufficient probable cause existed to establish Crotte as the
shooter, making him answerable to Mexican authorities for
the crime of homicide. Crotte’s extradition was not time-
barred, because his Mexican arrest warrant tolled the applica-
ble statute of limitations. Sufficient probable cause existed to
establish Crotte as the shooter, and thereby answerable to
Mexican authorities for the crime of homicide.

  AFFIRMED.